MEMORANDUM **
Sheng Chen, a native and citizen of China, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) decision denying him asylum and withholding of removal. We have jurisdiction under 8 U.S.C. § 1252. We deny the petition for review.
We conclude that the evidence does not compel a conclusion contrary to the IJ’s determination that petitioner has not met his burden of establishing eligibility for relief. See Munoz v. Ashcroft, 339 F.3d 950, 954 (9th Cir.2003).
Because petitioner failed to establish eligibility for asylum, he necessarily failed to meet the more stringent standard for withholding of removal. See Khourassany v. INS, 208 F.3d 1096, 1101 (9th Cir.2000).
PETITION FOR REVIEW DENIED

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.